—In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Held, J.), dated March 26, 2002, as denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
While the defendants’ medical evidence established a prima facie case that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]), the affirmation prepared by the plaintiff’s medical expert, which was submitted in opposition to the defendants’ motion, raised a triable issue of fact as to whether the plaintiff sustained a “significant limitation” of use of a body function or system (see Kraemer v Henning, 237 AD2d 492 [1997]; Beckett v Conte, 176 AD2d 774 [1991]). Altman, J.P., Smith, Luciano, Adams and Cozier, JJ., concur.